Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close proximity" in claim 13 is a relative term which renders the claim indefinite.  The term "close proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The recitation of “at least one corrugation of the sheet of material is in close proximity to at least one of the chamber walls” in claim 13 is not definite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The body of claim 23 only recites the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 12-19, 22-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20110155153 A1 to Thorens et al. (“Thorens”).
Thorens discloses:
Regarding claim 1: 
an air inlet (e.g., air inlet 123) and an air outlet (e.g., air outlet 125) fluidly communicating via an aerosol chamber (e.g., aerosol-forming chamber 127) defined by chamber walls (e.g., walls of chamber 127 including housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805, walls of cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90); and 
an aerosol-forming member (e.g., a liquid storage portion in the form of cartridge 113 containing liquid 115, a capillary wick 117 and a heater 119) comprising a sheet of material (e.g., wick 117 surrounded by heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, wherein the aerosol forming member is located at least partially within the aerosol chamber, and wherein the first end and the second end of the sheet of material are attached to the aerosol delivery device component such that the 
Regarding claim 2: the sheet of material comprises a capillary structure (e.g., capillary wick 117) configured to wick a solution (e.g., para 87);
Regarding claim 3: the capillary structure is exposed on both sides of the sheet of material (e.g., wick 117 is exposed on the left and right of heater 119 as seen in Fig. 1);
Regarding claim 4: the capillary structure extends throughout the whole sheet of material (e.g., wick 119 extends through heater 119 as seen in Fig. 1);
Regarding claim 5: the sheet of material comprises a first layer that is heatable (e.g., heater 119, heater 201, heater 501, heater 601, heater 701, heater 801) and a second layer comprising a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 6: the sheet of material comprises a peak and a trough (e.g., Fig. 2, 3, 5-8, 20 and 21);
Regarding claim 7: the sheet of material is corrugated to form vertices (e.g., Fig. 2, 3 and 5-7);
Regarding claim 8: at least one corrugation of the sheet of material is rounded (e.g., Fig. 3, 4, 6, 8, 20 and 21);
Regarding claim 10: the sheet of material comprises two opposing major surfaces that are aligned with a direction of flow of air through the aerosol chamber (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 12: the aerosol forming member is attached to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 13: at least one corrugation of the sheet of material is in close proximity to at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 14: at least one corrugation of the sheet of material is in contact with at least one of the chamber walls (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 15: at least one of the chamber walls comprises a heat shield (e.g., housing 101, support elements 203 and 205, support elements 503 and 505, support elements 603 and 6, support elements 703 and 705, support elements 803 and 805 can be heat shields) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 16: at least one of the chamber walls comprises a liquid reservoir matrix (e.g., aerosol-forming substrate, cartridge 113) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 17: the liquid reservoir matrix comprises a capillary structure (e.g., capillary wick 117) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 18: the liquid reservoir matrix comprises a heat resistant layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) and a resilient layer (e.g., layers in Fig. 1-8, 11-16, 20 and 21) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 19: two opposing chamber walls each comprise a liquid reservoir matrix, and the heat resistant layer of each liquid reservoir matrix is innermost relative to the aerosol chamber such that the resilient layer urges the heat resistant layers towards one another  (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide two opposing chamber walls each comprise a liquid reservoir matrix in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90).  
Regarding claim 22: at least one corrugation of the corrugated sheet of material is in contact with the liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 23: an aerosol delivery device comprising: the aerosol delivery device component of claim 1 (e.g., Fig. 1-8, 20 and 21 and para 86, 92, 98, 114, 115, 120, 126);
Regarding claim 24: multiple aerosol-forming members (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 25: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are aligned with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90);
Regarding claim 26: multiple aerosol-forming members positioned in the aerosol delivery device such that corrugations of the corrugated sheet of material are off-set with respect to a direction of airflow through the device (e.g., duplication of parts has been held obvious per MPEP 2144 and it would have been obvious to provide multiple aerosol-forming members in order to accommodate multiple users) (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90); and
Regarding claim 28: the aerosol delivery device component of claim 1, wherein at least one of the chamber walls comprises a liquid reservoir matrix (e.g., Fig. 1-8, 11-16, 20 and 21 and para 29, 33, 39-42, 45, 49, 65, 80, 83, 90).
To the extent that it may be argued that the Fig. 1 embodiment does not disclose all of the claimed subject matter, such as the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 2-8, 11-16, 20 and 21 embodiment in order to provide a heater is cheap and easy to manufacture.
Response to Amendment
The amendment of 04/12/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.   The remarks begin by noting the claim status and amendments.  
The remarks then address the rejections under 35 U.S.C 112(b).  The remarks note the rejections and the amendments to claims 1, 3 and 4 resolving the previous rejections.  The remarks then discuss the indefiniteness of claim 13 and assert that the relative term “close proximity” is definite.  The remarks assert that the term “close proximity” is definite in the context of the field of aerosol delivery devices and upon considering the term in the context of the specification and drawings.  The remarks state that the features of claim 13 relate to an aerosol delivery device and are read in light of the specification and that, in this context, one of ordinary skill in the art would easily ascertain under what circumstances the sheet of material would be considered in close proximity to the chamber walls.  However, the remarks do not actually explain what is considered to be in close proximity as claimed and the specification does not explain the term either such that claim 13 is indefinite as explained above and previously.
The remarks then address the rejection under 35 U.S.C 112(d).  The remarks state that, regarding claim 23, Applicant respectfully submits that claim 23 is directed to an "aerosol delivery device" that comprises "the aerosol delivery device component of claim 1" and an aerosol delivery device is not recited in claim 1, such that claim 23 further limits claim 1 by reciting that the component forms part of the device.  Applicant’s arguments rely on language solely recited in preamble recitations Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The body of claim 23 only recites the language of claim 1 such that claim 23 does not further limit claim 1 as noted above and previously.  
The remarks then address the rejection under 35 U.S.C 103.  The remarks state that the rejection is respectfully traversed because no prima facie case of obviousness has been established by the Office Action and that claim 1 recites, inter alia, "an aerosol- forming member comprising a sheet of material configured to heat and wick a solution, wherein the sheet of material is corrugated to form at least one point of inflection between a first end and a second end of the sheet of material" such that according to claim 1 the wicking and heating elements are provided together as a sheet of material.
The remarks then assert such a sheet of material for both wicking and heating is not disclosed or suggested by Thorens and that, as can be seen from at least FIGS. 3 and 4, the wick 117 and heater 201 of Thorens do not together form a sheet of material as required by claim 1 and that the wick 117 and heater 201 components are entirely separate elements, and the heating element is wrapped around the wick to form a rod-like structure.  The remarks refer to para 100 of Thorens as well as the depictions shown in FIGS. 17-19, which are described in paragraphs [0172] and [0173] of Thorens as follows: "Figures 17, 18 and 19 show the steps involved in assembling a heater around a capillary wick... firstly, the heating element 1707 is curved around... Once the heater is formed, the wick 117 may be inserted inside it as shown in Figures 18 and 19. The spring effect of the folded metal ensures good contact of the heater on the wick."  The remarks conclude that it is clear that Thorens fails to disclose a sheet of material that is both configured to heat and wick a solution, and is corrugated and that it is clear from 
The remarks further argue that one of ordinary skill in the art would not even consider that a rod shape would constitute a sheet of material within the ordinary meaning ascribed to the word "sheet" in the instant application as filed and refer to, paras. [0006], [0042], [0047], and [0049] of the instant application as filed, which discuss, for example, "both sides" of the sheet of material, and other uses consistent with the ordinary meaning of "sheet."  The remarks do not elaborate on the other uses nor discuss the fact that wick 117 and the heaters of Thorens have multiple sides corresponding to the disclosed “both sides”.  The claims broadly recite the term “sheet” without limiting the shape or geometry beyond the common features of the claims and Thorens and the specification discloses an even broader sheet which “can be a sheet of multiple layers of the same or different material that are layered/laminated/attached so as to form the final sheet-like material” such that the disclosed sheet is also consistent with that of Thorens as set forth above and previously.  It is also noted that the description of Thorens having a rod-shaped sheet is consistent with the language used by one of ordinary skill in the art.  For example, US 10973263 B2 to Fursa, directed to an aerosol-generating article, discloses “rod-shaped sheets” in col 5, ln 40-45 and US 10856583 B2 to Fursa et al., directed to a 
The remarks further assert that one of ordinary skill in the art would understand that the rod-shaped capillary wick in Thorens does not have at least one corrugation therein - there is no sheet of material that is configured to wick a solution and that is curved or folded to comprise at least one corrugation in Thorens and that, in regards to the corrugation, even if arguendo the heating element 207 itself may be considered corrugated, it is not configured to wick a solution nor is it a sheet of material.  The remarks additionally state that the wick 117 (which is the element configured to wick a solution) is a rod shape, and thus does not include any corrugations therein, FIG. 3 of Thorens clearly shows that the heating element 207 simply wraps around a straight rod-shaped piece of the wick 117, and that, though the embodiments of FIGS. 2-4 of Thorens are discussed herein above, the same is equally true for the other embodiments and figures disclosed in Thorens.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the corrugation is configured to wick a solution) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The remarks then restate the arguments against Thorens which are addressed above and conclude that the reference cannot render obvious claim 1 at least for these reasons and that it follows that claim 1 is allowable, as are claims 2-8, 10, 12-19, 22-26, and 28, which depend from claim 1.  However, claim 1 as well as dependent claims 2-8, 10, 12-19, 22-26, and 28 are presently rejected as set forth and explained above.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 21, 2021